James R. Cooper, Judge, concurring. I fully agree with the majority’s analysis of this case, and with the result. I write only to point out that the sentence imposed by the trial court after the revocation hearing is, at best, questionable. First, the sentence originally imposed, that of a five year sentence which was taken under advisement, was an unauthorized disposition under Arkansas law. Hoffman v. State, 289 Ark. 184, 711 S.W.2d 151 (1986). Second, I note that in Hoffman, although the sentence was found to be improper, the Supreme Court affirmed on two bases: one, that there had been no objection to the sentence at the time it was imposed (though the Court did note that the appellant could seek relief under Rule 37); and two, that the trial court had actually imposed a sentence on revocation that was the equivalent of the balance remaining on a suspended sentence. In the case at bar, however, the trial court sentenced the appellant to incarceration for a period of time exceeding that which would have remained had the original sentence been a suspended one. I suggest that, in light of Hoffman, if the trial court does revoke the appellant’s sentence, he can be sentenced only to the balance remaining at the time of revocation, as if his original sentence had been to a term of years in the Department of Correction, with that sentence being suspended.